Exhibit 10.2

INDEMNITY AND REIMBURSEMENT AGREEMENT

THIS INDEMNITY AND REIMBURSEMENT AGREEMENT (“Agreement”) is made this 15th day
of March, 2006, between CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware
corporation (“Guarantor”) and PHAGE BIOTECHNOLOGY CORPORATION, a Delaware
corporation (“Tenant”).

RECITALS

A. Tenant has entered into that certain Standard Industrial Net Lease by and
between Tenant and Canta Rana Ranch, L.P., a California limited partnership,
dated as of March 15, 2006 with respect to approximately 7,575 square feet of
space located at 6868 Nancy Ridge Drive, San Diego, California (the “Lease”).
Capitalized terms used in this Agreement but not defined herein shall have the
same meaning as in the Lease.

B. In order to assist Tenant in obtaining the Lease, Guarantor entered into that
certain Standard Lease Guaranty dated as of March 15, 2006 under the terms of
which Guarantor is required to guaranty the full performance by Tenant of its
obligations under the Lease (the “Guaranty”) on the terms and conditions stated
in the Guaranty (the “Guaranteed Obligations”).

C. In consideration of the Guaranty, Tenant has agreed to indemnify Guarantor,
reimburse Guarantor and to pay to Guarantor certain fees for the Guaranty as set
forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Guaranty Fees. In consideration of the Guaranty, Tenant agrees to pay
Guarantor fees each month until the earlier of (i) the expiration or earlier
termination of the Lease (provided that such fees shall remain due and payable
until such time as Tenant has cured all defaults under the Lease claimed by
Landlord that have not been remedied or withdrawn), or (ii) termination of the
Guaranty. The fees shall be payable on the first day of each calendar month and
shall be the sum of the following amounts (collectively, “Guaranty Fees”):

(a) 1/10 of 1% of the remaining aggregate amount of Minimum Monthly Rent due
under the Lease following the payment of Minimum Monthly Rent by Tenant for the
relevant calendar month (“Remaining Aggregate Monthly Rent”). By way of example,
if the first day of the calendar month in question is April 1, 2006, Tenant
shall pay Guarantor on April 1, 2006, 1/10 of 1% of the aggregate amount of the
Minimum Monthly Rent due under the Lease from the period from May 1, 2006 to the
Expiration Date of the Lease. For the purposes of this fee, “Substantial
Completion of the office space” as set forth in Section 1.5 of the Lease shall
be deemed to occur on May 1, 2006. In the event that Substantial Completion
occurs on a different date, the fee under this subsection 3(a) shall be adjusted
to reconcile the changes in the Remaining Aggregate Monthly Rent (for previous
Guaranty Fees paid and the payment of future Guaranty Fees) caused by the change
in the Substantial Completion Date.



--------------------------------------------------------------------------------

(b) 1/10 of 1% of the remaining aggregate amount of Additional Rent due under
the Lease following the payment of Additional Rent, which may be incurred as a
result of common areas or other charges, by Tenant for the relevant calendar
month (“Remaining Aggregate Additional Rent”). Since this amount can only be
estimated, Guarantor and Tenant hereby agree that the amount of such Remaining
Aggregate Additional Rent shall be deemed to be based on the amount of $3,000.00
per calendar month regardless of the actual amount.

Any amount of Guaranty Fees not paid by Tenant on the first calendar day of each
month shall accrue interest at the lesser of twelve percent (12%) per annum or
the maximum rate allowable by law (“Default Interest Rate”) until paid.

2. Guaranty Indemnity and Reimbursement Obligation. Tenant agrees to defend
(with counsel reasonably acceptable to Guarantor), indemnify and hold Guarantor
harmless from and against any deficiencies, judgments, settlements, assessments,
demands, liabilities, losses, damages (including direct and indirect damages),
interest, taxes, fines, penalties, costs or expenses (“Losses”) incurred by or
imposed on Guarantor as the result of or in connection with the Guaranty and the
Guaranteed Obligations. Tenant further agrees to reimburse Guarantor for any
such Losses no later than ten (10) days following receipt by Tenant from
Guarantor of an invoice setting forth the amount of such Losses (“Payment
Period”). Any amount of such Losses that is not paid by Tenant within the
Payment Period shall accrue interest at the Default Interest Rate until paid.

3. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made (a) on the third business day following the date of mailing, if given or
delivered by registered or certified mail, postage prepaid; (b) upon delivery,
if given or delivered personally or if sent by prepaid courier, with a record of
receipt; and (c) the day following dispatch, if sent by cable, telegram,
facsimile or telecopy (with a copy sent simultaneously by registered or
certified mail, postage prepaid, return receipt requested) to the parties at the
following addresses:

 

if to Guarantor:

   On or before March 31, 2006:    CardioVascular BioTherapeutics, Inc.    7251
W. Lake Mead Blvd., Suite 300    Las Vegas, Nevada 89128    Telephone:    (702)
248-1174    Facsimile:    (702) 617-5651    Attention:    Corporate Controller
   After March 31, 2006:    CardioVascular BioTherapeutics, Inc.    1635 Village
Center Circle, Suite 250    Las Vegas, Nevada 89134    Telephone:    (702)
248-1174    Facsimile:    (702) 617-5651    Attention:    Corporate Controller

 

-2-



--------------------------------------------------------------------------------

if to Tenant:    On or before March 31, 2006:    Phage Biotechnology Corporation
   7251 W. Lake Mead Blvd., Suite 300    Las Vegas, Nevada 89128    Telephone:
   (702) 492-6694    Facsimile:    (702) 492-9903    Attention:    Corporate
Controller    After March 31, 2006:    Phage Biotechnology Corporation    1635
Village Center Circle, Suite 240    Las Vegas, Nevada 89134    Telephone:   
(702) 492-6694    Facsimile:    (702) 492-9903    Attention:    Corporate
Controller

Miscellaneous.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.

(b) This Agreement constitutes the entire agreement of the parties regarding the
subject matter hereof, and any prior or inconsistent understandings,
representations, warranties, agreements, arrangements and negotiations are
superseded hereby.

(c) This Agreement is not intended to confer on any person other than the
parties hereto any rights, remedies, privileges or benefits hereunder.

(d) In order to be effective, any amendment, modification or waiver of all or
any part of this Agreement must be in writing signed by both parties.

(e) This Agreement shall be construed and interpreted in accordance with the
laws of the State of California.

(f) In the event of any action or proceeding to compel compliance with, or for a
breach of, the terms or provisions of this Agreement, the prevailing party shall
be entitled to recover from the losing party all of its costs and expenses of
such action or proceeding including, but not limited to, the reasonable attorney
fees of the prevailing party.

Authority. Tenant represents that the persons executing this Agreement on behalf
of Tenant have full authority to enter into this Agreement on behalf of Tenant
and all necessary action on the part of Tenant required for the execution,
delivery and performance by Tenant of this Agreement has been fully and
effectively taken. Guarantor represents that the persons executing this
Agreement on behalf of Guarantor have full authority to enter into this
Agreement

 

-3-



--------------------------------------------------------------------------------

on behalf of Guarantor and all necessary action on the part of Guarantor for the
execution, delivery and performance by Guarantor of this Agreement has been
fully and effectively taken.

[Signatures continued on next page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GUARANTOR

CARDIOVASCULAR BIOTHERAPEUTICS, INC,

a Delaware corporation

By:  

/s/ Mickael A. Flaa

Its:

 

Chief Financial Officer

TENANT

PHAGE BIOTECHNOLOGY CORPORATION,

a Delaware corporation

By:  

/s/ John W. Jacobs

Its:

 

Chief Operating Officer

 

-5-